Case 1:19-mc-00290-LPS Document 60 Filed 03/19/21 Page 1 of 1 PageID #: 1116




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


  01 EUROPEAN GROUP B.V.

                                Plaintiff,

                 V.                                    C.A. No.: l:19-mc-00290-LPS

  BO LIV ARIAN REPUBLIC OF VENEZUELA, :

                                Defendant.

         [PROPOSED] ORDER GRANTING PETROLEOS DE VENEZUELA, S.A.'S
                     UNOPPOSED MOTION TO INTERVENE

         AND NOW, this           Yt"il-      day of     /v\ 'o.J V,/\ ,    2021, this Court having

  considered Petr6leos de Venezuela, S.A.' s ("PDVSA") unopposed motion, pursuant to Fed. R.

  Civ. P. 24(a)(2) and (b)(l)(B), to intervene in this action (the "Intervention Motion") and to file

  papers in response to plaintiff 01 European Group B.V.'s Renewed Motion for an Order

  Authorizing the Issuance of a Writ of Attachment Fieri Facias [D.l. 48] (the "Renewed

  Attachment Motion");

         IT IS HEREBY ORDERED that:

         1.      The Intervention Motion is GRANTED;

         2.      PDVSA is permitted to file a response to the Renewed Attachment Motion; and

         3.      Consistent with the Court' s prior orders regarding scheduling and pages limits [D.I.
                 45, 47], PDVSA's response to the Renewed Attachment Motion must be submitted
                 no later than April 2, 2021 and the page limit for PDVSA' s response to the Renewed
                 Attachment Motion is extended from 20 pages to 35 pages.
